Case, on a parol acceptance of a bill of exchange. The plaintiff having become a certificated bankrupt, was called as a witness to prove the acceptance. Dallas objected to his competency, on the ground of the witness’s liability for costs; and his interest in augmenting the estate surrendered under his commission.
But it appearing, that the assignees carried on the suit, and had entered into security for costs, The Court (after the plaintiff had released his interest at the bar) directed him to be sworn, upon the authority of Scott v. McClenachan.